USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DAVID S. SMITH (IRELAND) UNLIMITED DOC #:
COMPANY, DS SMITH (UK) LIMITED, DS DATE FILED: __1/8/2020__

 

SMITH INTERNATIONAL LIMITED,

DS SMITH (LUXEMBOURG) S.A R.L., DS
SMITH PACKAGING HOLDING B.V., DAVID S.
SMITH (NETHERLANDS) B.V., DS SMITH
PACKAGING BELITA B.V. AND DS SMITH
HOLDINGS LIMITED,

19 Civ. 7069 (AT)
Counterclaim Plaintiffs,

LIQUI-BOX, INC. AND LIQUI-BOX ORDER
HOLDINGS, INC.,

Counterclaim Defendants,
-and-
OLYMPUS GROWTH FUND VI, L.P..,

Additional Counterclaim Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ proposed redactions to submissions filed under seal, it is hereby
ORDERED that by January 17, 2020, the parties shall file their submissions with redactions to the
public docket.

Additionally, on December 12, 2019, in an order filed under seal, the Court dismissed,
without prejudice, the claims brought by Liqui-Box, Inc. and Liqui-Box Holdings, Inc. (together,
“Liqui-Box”) against David S. Smith (Ireland) Unlimited Company, DS Smith (UK) Limited, DS
Smith International Limited, DS Smith (Luxembourg) S.A R.L., DS Smith Packaging Holdings
B.V., David S. Smith (Netherlands) B.V., DS Smith Packaging Belita B.V., and DS Smith Holdings
Limited (together, “DS Smith”).

Accordingly, the Clerk of Court is directed to terminate Liqui-Box as Plaintiffs and terminate
D.S. Smith as Defendants. DS Smith’s claims against Liqui-Box and additional counterclaim
Defendant Olympus Growth Fund VI, L.P., however, remain.

SO ORDERED.
Dated: January 8, 2020

New York, New York 7

ANALISA TORRES
United States District Judge
